Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Examiner’s reasons for allowance
Claims 1-7 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record US 20180284334 teaches  “a line illuminating device comprising: a light emitting unit that emits light; a light guide rod that is formed into a rod shape, transmits therethrough the light emitted by the light emitting unit, and guides the light in a longitudinal direction; a case that is formed into a rod shape, has  opening in a first direction when viewed from the longitudinal direction of the light guide rod, and houses the light guide rod therein”, however the prior art neither shows nor suggests “,a first rib provided so as to protrude, in the first direction, from the light guide rod on a first end of the light guide rod in the longitudinal direction; and a first rib guide portion that is provided on the first end  of the case in the longitudinal direction, guides the first rib when the light guide rod is housed in the case, restricts rotation of the light guide rod with respect to the case, and prevents the light guide rod from moving out of the opening of the case  wherein the first rib guide portion comprises two portions that respectively protrude toward each other from opposing sides of an inner surface of the case, on the first end of the case, with a gap defined by and between respective inner faces of the two portions that face each other, the gap configured to receive the first rib when the light guide rod is housed in the 

Regarding claim 4, the closest prior art of record US 20180284334 teaches “ a line illuminating device comprising: a light emitting unit that emits light; a light guide rod that is formed into a columnar shape, introduces the light emitted from the light emitting unit into an inside thereof from a first longitudinal end of the light guide rod in a longitudinal direction, and guides the light in the longitudinal direction; a case that is formed into a rod shape, has an inner surface formed into a "U" shape by opening a part when viewed from the longitudinal direction, and houses the light guide rod therein while a circular-arc curved surface with the "U" shape and a half of an outer circumference of a circle of the light guide rod contact each other or face each other”, however the prior art neither shows nor suggests “the case with an inner surface houses the light guide rod with a slight gap therebetween when viewed from the longitudinal direction; a rectangular parallelepiped first rib that is provided so as to protrude in a first direction from the light guide rod on only the first longitudinal end  of the light guide rod in the longitudinal direction; 4 a rectangular parallelpiped second rib 

  	Claims 2-3 and 5-7 are allowable because of their dependency status from claims 1 and 4. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                                            
   Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875